DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. In regards to claim objection of claim 31, Applicants submit the Examiner objected to claim 31 due to lack of antecedent basis for the term “the dispersed Raman signal.” Office Action at 2. The Examiner suggested amending claim 31 to depend from cancelled claim 29. Id. Independent claim 28, from which claim 31 depends, is amended to recite the subject matter of cancelled claim 29, rendering the objection moot.

a. (Examiner’s response) Applicants’ arguments with respect to claim 31 have been fully considered and are persuasive.  The objection of claim 31 has been withdrawn. 

b. In regards to the 35 U.S.C 112 (f) interpretation of claim 27, Applicants submit, as stated in M.P.E.P. § 2181(1), “[t]he standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” (Citing Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)). Here, the term “dispersive element” is a term of art commonly used in the field of optics and photonics to refer to an optical component structured to disperse light.

b. (Examiner’s response) Applicants’ arguments with respect to claim 27 have been fully considered and are persuasive.  The interpretation of claim 27 has been withdrawn. 

c. In regards to the 35 U.S.C 112 (a)(1)(2) rejection of claim 28, Applicants have cancelled claim 29 and amended the independent claim 28 to incorporate the allowable subject matter recited therein.

c. (Examiner’s response) Examiner submits the allowable subject matter was erroneously indicated due to further search and consideration ,therefore, a 2nd Non-Final rejection is submitted.  Further explanation is given in the action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 28,30, & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring et al. US Pub No. 2014/0320858 in view of paper of Lorna Ashton, “Raman spectroscopy: lighting up the future of microbial identification”, 2011 hereafter Ashton.

With respect to claim 28, Goldring teaches a method for distinguishing an active pathogen from an inactivated pathogen using Raman based spectroscopic analysis, the method comprising:
radiating coherent light “laser” onto a sample (0083);
collecting (fig 2b 206) a Raman signal from the sample;
collimating (fig 2b, 206) the Raman signal:
dispersing (fig 2b, 205) the collimated Raman signal:
directing the dispersed Raman signal to an optical filter (fig 2b,200).

Goldring does not teach analyzing the Raman signal for the presence of a pathogen for a Raman peak spectral shift indicative of a change in activity of the pathogen.

Ashton, in the same field of endeavor as Goldring of Raman spectroscopy, teaches analyzing a Raman signal for the presence of pathogens based upon peaks from the Raman spectrum (pg.994 col 1, ¶ 1).  Examiner notes the peaks of the Raman spectrum are spectral shifts since they are frequencies shifted from the excitation wavelength of the laser (col1, ¶ 1, lines 25-30 992). Ashton further teaches the knowledge of the spectral peaks assigned to the structure of the cell offers the potential to monitor metabolic changes in the pathogen caused by growth and aging (pg.994 col 1, ¶ 1).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to analyzing the Raman signal for the presence of a pathogen via Goldring’s spectrometer to try to detect unwanted pathogens such as bacteria.

With respect to claim 30 according to claim 28, the combination does not teach the method further comprising analyzing the Raman signal for the Raman peak spectral shift that is in a spectral band selected from 640-740 cm·1, 1040- 1080 cm·1, 1200-1265 cm·1, 1320-1340·1, 1520-1560 cm·1, & 1620-1750 cm·1.

Ashton, in the same field of endeavor as Goldring of Raman spectroscopy, teaches analyzing a Raman signal for the presence of pathogens based upon peaks Raman peak spectral shift that is in a spectral band selected from 640-740 cm·1, 1040- 1080 cm·1, 1200-1265 cm·1, 1320-1340·1, 1520-1560 cm·1, & 1620-1750 cm·1 (fig 2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to analyzing the Raman signal from a spectral band selected from 640-740 cm·1, 1040- 1080 cm·1, 1200-1265 cm·1, 1320-1340·1, 1520-1560 cm·1, & 1620-1750 cm·1 via to detect unwanted pathogens such as bacteria.

With respect to claim 31 according to claim 28, the combination teaches the method further comprising simultaneously filtering, by the optical filter, the dispersed Raman signal in a plurality of different spectral bands (fig 5 Goldring) (0129 Goldring) (0029 Goldring).

Allowable Subject Matter
Claims 21-26 & 36-40 are allowed. Claims 32-35 would be allowable if rewritten to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a dispersive element to disperse the collimated Raman signal and directs the dispersed collimated Raman signal to the optical filter an imaging sensor array comprising a plurality of detection areas to separately detect each of a plurality of different spectral bands transmitted from each of the micro-filters”, in combination with the rest of the limitations of claim 21.

As to claim 32, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the different spectral bands comprise at least one of 640-740 cm'1, 1040-1080 cm'1, 1200-1265 cm'1, 1320-1340'1, 1520-1560 cm'1, 1620-1750 cm'1, and 2850-2950 cm'1”, in combination with the rest of the limitations of claim 32.

As to claim 34, the prior art of record, taken alone or in combination, fails to disclose or render obvious “detecting the filtered Raman signal by an imaging sensor array, the imaging sensor array comprising a plurality of detection areas to separately detect each of a plurality of different spectral bands of the filtered Raman signal”, in combination with the rest of the limitations of claim 34.

As to claim 35, the prior art of record, taken alone or in combination, fails to disclose or render obvious “detecting the filtered Raman signal by an imaging sensor array, the imaging sensor array comprising a plurality of detection areas to separately detect each of a plurality of different spectral bands of the filtered Raman signal”, in combination with the rest of the limitations of claim 35.

As to claim 36, the prior art of record, taken alone or in combination, fails to disclose or render obvious “depositing an Indium Aluminum Nitride (InAIN) alloy coating on a substrate by hollow cathode-based low energy plasma deposition; sliding the substrate during the deposition; and changing Indium depositing rate to coordinate with sliding of the substrate to create a graded InAIN coating having a band gap between 1 e V and 6 e V”, in combination with the rest of the limitations of claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.